internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-138812-04 cc fip b4 number release date index uil no case-mis no ------------------------------------- --------------------------------------- -------------------------------- ---------------------------------- ------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------------------------------ ------------------------------ ----------------------------- ---------------- --------------------------- --------------------------- taxpayer name a name b organization plan plan a plan b plan c subsidiary ------------------------------- ------------------------------------------------------ -------------------- ----------------------------------------------------- ------------------------------------- --------------- --------------- ----------------------------------------------------------------- ------------------------------------------------------------- ------ ------- ------- -------- ------------------- ------------ --------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------------------------------------------ tam-138812-04 subsidiary subsidiary state a state b case ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ case year year year year year number number date a date b title a chapter a chapter b chapter c chapter d ---------------------- ---------------------- ------------- ---------- --------- ------- ------- ------- ------- ------- ------- ------- tam-138812-04 bank a issue s ------------------------------- does taxpayer qualify for taxation under sec_833 of the internal_revenue_code as an existing_blue_cross_or_blue_shield_organization for taxable years after it lost its organization license without regard to any changes in operations or structure does taxpayer’s loss of its organization license constitute a material_change in operations or in structure conclusion s taxpayer does qualify for taxation under sec_833 as an existing_blue_cross_or_blue_shield_organization for taxable years after it lost its organization license without regard to any changes in operations or in structure taxpayer’s loss of its organization license does not constitute a material_change in operation or structure under sec_833 facts taxpayer is a not-for-profit mutually owned corporation which provides health and accident insurance principally in state a taxpayer’s principal operating subsidiaries are subsidiary a wholly-owned for-profit health_maintenance_organization subsidiary a wholly-owned for profit subsidiary which provides certain information systems claims processing and other administrative services to taxpayers and customers affiliated with taxpayer and subsidiary an percent owned for- profit subsidiary that provides discounted pricing on health care related products and services taxpayer is the successor by merger of several plans operating in northern state a the predecessor of taxpayer was in existence on date and was exempt from tax for its last taxable_year beginning before date the predecessor of taxpayer was a member of organization and held licenses from the organization for use of the organization’s names and marks on date and date pursuant to sec_501 the tax-exempt status of the predecessor of taxpayer was revoked for taxable years beginning after date on date a chapter a of the code of state a was repealed by an enacted bill that also declared that all hospital service associations would thereafter be governed and taxed as mutual insurance_companies under title a of the code of state a in year taxpayer then known as name a attempted to merge with a major hospital group name b the state a department of insurance and organization both tam-138812-04 actively opposed the merger the merger failed but the failure had repercussions for taxpayer organization revoked taxpayer’s rights to use organization’s trademark and trade_name for violating certain organization licensing requirements organization officially transferred the license to operate as a plan from taxpayer to plan c in year taxpayer changed its name to drop the plan name that was previously part of its name the name change was accomplished with a filing with the state corporation commission the attempted merger did result in litigation involving taxpayer the attorney_general of state a and organization the attorney_general filed suit in state court seeking a declaration that taxpayer was a charitable_trust under the laws of state a the suit also sought the removal of taxpayer’s trustees replacement with trustees satisfactory to the attorney_general and an appointment of a receiver this suit in turn triggered the revocation of taxpayer’s license by organization taxpayer sought an injunction to prevent the revocation of its license see case memorandum of opinion and order denying plaintiff’s motion for preliminary injunction and granting defendant’s motion for preliminary injunction the court determined that taxpayer would suffer irreparable harm from losing its rights to use the plan a names and marks but that organization would suffer irreparable harm by use of its marks by a non- licensee this decision was appealed in case the court_of_appeals held that there was a likelihood that organization would prevail on its claim that licenses had automatically terminated and the order of the district_court was affirmed taxpayer continued under the same contracts that it had previously used in state a taxpayer did have to replace the national network of affiliates since it was losing the plan system’s national network to do so taxpayer within a matter of months joined two national healthcare provider networks which provided taxpayer’s subscribers with the same ability to obtain medical services in other states with the physician or hospital payments made by taxpayer through other network members taxpayer continues to operate as a health insurance_company under federal and state law shortly after leaving the organization the subscribers that left overwhelmingly represented subscribers that were part of large national corporate groups not individuals or members of small groups only for a period of time ending with the fulfillment of a state quota which usually occurred early in the year taxpayer did not have full year open enrollment in year and year taxpayer did not have open enrollment in in as well as now individuals could be denied coverage for high-risk or pre-existing conditions or rated higher with a price differential for group coverage taxpayer accepted rejected or rated higher groups with high-risk_individuals or pre-existing conditions taxpayer did not have any community rated business in year and year taxpayer did not have any such business in in year and year taxpayer was required to accept all taxpayer offered one contract with open enrollment in year and year but of its number subscribers in year taxpayer lost number subscribers after losing its organization license taxpayer continued to offer precisely the tam-138812-04 small groups by law such as the health insurance and portability and accountability act hipaa approximately half of taxpayer’s total premiums in year and year were from individuals and small groups same group and individual contracts that it had offered as a member of the organization except for the change in name no changes have been made since date in taxpayer’s coverage of small groups or high-risk_individuals except as required to conform to federal hipaa and corresponding state statute and regulations which would have as their purpose the improved access to coverage for individuals and small groups taxpayer has been a not for-profit corporation since its organization currently taxpayer is governed by numerous chapters of state a’s code taxpayer must follow chapter b for non-profit corporations chapter c for operations of mutual insurance_companies and chapter d for sickness and accident insurance taxpayer states that it is the only active not-for-profit health insurance_company in state a the plan name and marks are owned and controlled by organization which is a non-profit corporation organized under the laws of state b as of date b the bylaws of organization restrict regular membership in the organization to plans which include plan a and plan b taxpayer is a plan that is a combination of plan a and plan b plan a offers hospitalization coverage while plan b offers medical and surgical coverage includes the promotion of public health and safety protection of the plans’ names and marks and maintenance of membership standards as owner and licensor of plan names and marks the organization monitored compliance with the licensing agreements and policed any service name or service_mark infringement organization’s articles of incorporation state that the purpose of organization the organization also provided support services for its members plans the bank a served as a clearing house for the transfer of funds between the plans the organization supplied a private telecommunication system which provided computer access for and linked all plans the organization contracted with the federal government on behalf of the plans to provide health insurance to federal employees since organization was not an insurance_company itself it subcontracted with the member plans to provide health care coverage for federal employees within each plan’s service area tam-138812-04 the organization contracted with the united_states department of health and human services to deliver part a of the medicare program which it subcontracted to its member plans the organization provided national networks on behalf of its member plans for various new health care products the networks served as national marketing vehicles for the member plans as of date the health care insurance traditionally offered by member plans had three basic distinctive features the insurance was a prepaid service benefit program each member plan contracted with hospitals physicians and other health care providers within the geographic area and negotiated prices for services to be provided to the plan’s subscribers after providing services to a plan subscriber the health care provider would file a claim directly with the plan and would be paid directly by the plan eliminating any requirement for the subscriber to pay for the services and file a claim for reimbursement by the plan the coverage was portable a subscriber of the plan could travel anywhere in the united_states and process a claim through any other plan that plan would then be reimbursed through bank a by the originating plan in addition the subscriber who changed residence could automatically transfer coverage to the member plan in the new locale with a minimum of paper work and delay as of date all member plans were community based not-for profit plans the not for profit requirement was eliminated in year the plans were based on geographic areas some operating statewide none operated outside the state in which it was licensed currently the operations of member plans are no longer restricted to the states in which they were organized and many plans are engaged in multi-state operations in order to use the plan names and marks an entity must become a member of the organization and apply for licenses from the organization as of date an applicant was required to meet ten membership standards and membership is renewed annually the plan must be organized as a not-for-profit entity the plan’s activities must be directed principally to health care financing and delivery the plan must maintain a governing board_of a majority of persons other than providers of health care services the plan must grant the organization the right to examine its affairs the plan must furnish in a timely and accurate manner all reports and records as required by the organization’s board the plan shall comply with each designated policy adopted by two-thirds affirmative vote of the entire organization’s board provided that the proposed tam-138812-04 designated policy is submitted to the board and to plans at least days prior to the organization’s board meeting at which it is to be considered the plan must agree to submit all matters to board-established mediation before instituting legal action against another plan or the association the plan must operate in a manner responsive to marketplace demands which was measured in reference to enrollment service levels benefit management activities and reporting performance the plan must maintain adequate financial resources to protect the interests of its subscribers the plan must participate effectively and efficiently in each national program adopted by member plans standards one through seven were mandatory whereas noncompliance with standards eight through ten could result in conditional membership status or non- renewal of membership the organization’s license agreement allowed plan a to use the licensed marks as service marks in sale and advertising of programs for health care and related_services operated on a non-profit basis in a manner approved by the organization in regulations of general application to prevent impairment of the distinctiveness of the licensed mark and licensed name and the good will pertaining thereto the licensed name could also be used as a trade_name by plan a and could be used in the plan a’s corporate name further the licensed agreement provided that t he rights hereby granted are exclusive to plan a within the geographical area served by the plan a on the effective date of this license agreement the organization in turn agreed that it will not grant any other license effective during the term of this licensed agreement for use of the licensed marks or licensed name which is inconsistent with the rights granted to plan hereunder the license hereby granted to plan a is and shall be personal to the plan a so licensed and shall not be assignable by any act of the plan a directly or indirectly without the written consent of the organization the license agreements with all member plan as were identical the name and marks for medical surgical and other auxiliary health care services in commerce among the several states or in foreign_commerce but made no mention of geographic areas or rights personal to plan b or the granting of other licenses inconsistent with the present grant the license agreements with all member plan bs were identical the plan b licensing agreement similarly authorized the member plan bs to use law and analysis sec_833 provides that existing blue cross or blue shield organizations are subject_to tax as if they were stock insurance_companies under part ii of subchapter_l sec_833 provides for a special deduction determined under sec_833 which is the excess if any of percent of the sum of i the claims incurred during the taxable tam-138812-04 year and liabilities incurred during the taxable_year under cost-plus contracts and expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims in connection with the administration of cost-plus contracts over the adjusted surplus as of the beginning of the taxable_year sec_833 provides that the deduction determined under sec_833 for any taxable_year shall not exceed taxable_income for such taxable_year determined without regard to such deduction sec_833 provides that the reduction to unearned premiums set forth in sec_832 shall not apply to sec_833 organizations to be subject_to the provisions of sec_833 sec_833 provides that an organization must be a an existing_blue_cross_or_blue_shield_organization as defined in sec_833 or b an organization meeting the requirements of sec_833 sec_833 defines the term existing_blue_cross_or_blue_shield_organization to mean any blue cross or blue shield organization if such organization was in existence on date the organization is determined to be exempt from tax for its last taxable_year beginning before date and no material_change has occurred in the operations of such organization or in its structure after date and before the close of its taxable_year furthermore any successor to an organization that was an existing_blue_cross_or_blue_shield_organization as defined in sec_833 and any organization resulting from the merger or consolidation of organizations which meet the requirements of sec_833 are to be treated as existing blue cross or blue shield organizations for purposes of sec_833 to the extent permitted by the secretary_of_the_treasury the conference_report regarding sec_833 sec_1012 of the tax_reform_act_of_1986 h_r conf_rep no 99th cong 2d sess ii-344 to ii-351 vol c b to contains certain principles that are to be applied to determine whether a material_change in operations or structure has occurred under sec_833 first the merger or split up of one or more blue cross or blue shield organizations will not constitute a material_change in operations or structure second if a blue cross or blue shield organization acquires a new line_of_business or is acquired by another business other than a health business the acquisition does not constitute a material_change in operations or structure of the organization if the assets of the other business are a de_minimis percentage ie less than percent of the assets of the existing_blue_cross_or_blue_shield_organization at the time of the acquisition or the taxpayer can demonstrate to the secretary_of_the_treasury that based on all the facts and circumstances the acquisition does not constitute a material_change in operations or structure of the existing blue cross blue shield organization third a material_change in operations occurs if an existing blue cross blue shield organization drops high risk coverage or substantially changes the terms and conditions under which high risk coverage is offered by the organization from the terms for example if an existing blue cross blue shield organization provides open tam-138812-04 in effect as of date a change in high risk coverage is considered substantial if the effect of the change is to defeat the purpose of high risk coverage high risk coverage for this purpose generally means the coverage of individuals and small groups to the extent the organization provides such coverage under the specified terms and conditions as of date or meets the statutory minimum definition of high risk coverage for new organizations a material_change in operations does not occur if an existing organization alters its operations to provide high risk coverage that meets the minimum standards under the conference agreement for new blue cross blue shield organizations enrollment to all individuals and small groups of less than individuals the organization could redefine a small_group for purposes of this coverage to mean the lesser_of individuals or the minimum number of individuals required for a small_group under state law such a redefinition of a small_group from to individuals would not be considered a material_change in operations because the organization would meet the minimum standard for a new organization with respect to small_group coverage as of date high risk coverage to individuals and small groups without a premium or price differential to take into account the high risk nature of the business a change in premium structure for such individual and small_group coverage that has the effect of creating a significant price differential to take account of the high risk nature of the business would be considered a material_change in operations the chairman of the senate_finance_committee senator packwood discussed the meaning of the material_change in operations and structure provision with another member of the finance_committee senator chafee the following is one of their exchanges during the senate debate regarding this provision of the tax reform act of on the other hand if an existing blue cross blue shield organization provides mr chafee i would appreciate the chairman’s clarifying some aspects of that important provision the bill limits the use of the deduction to existing blue cross and blue shield organization which do not materially change their operations after the date of the conference agreement does this mean that any change in the organization’s operations after that date will cause it to lose the deduction mr packwood certainly not the purpose of the limitation is to deny the deduction to the organization only if it makes a change in its operations which is so material that the change has the effect of eliminating coverage for a high-risk segment of its business an example of such a material_change would be the elimination of coverage for individuals cong rec daily ed date subsequently congressman rostenkowski the chairman of the ways and tam-138812-04 means committee made a statement on date with respect to several of the colloquies between senator packwood and other members of the senate although mr rostenkowski stated his belief that certain aspects of the colloquies on sec_833 did not reflect his understanding of the intent of the conferees his summary of the intent of the conferees with respect to material_change in operations was consistent with the view expressed by mr packwood rep rostenkowski said in part it was not the intent of the conferees to prevent an existing blue cross and blue shield organization from making normal adjustments in their business practices such as adjustments to reflect new trends in cost containment or adding new coverages however it is my understanding that any change in business practice that either eliminates coverage of high risk individuals or small groups or that has the effect of eliminating such coverage is a material_change in structure or operation for example a premium increase that has the effect of making high- risk coverage unavailable because of the cost of such coverage is treated as a material_change the blue_book provides that a material_change is presumed to occur if an the general explanation of the tax_reform_act_of_1986 the blue_book pincite cong rec e3391 daily ed date pages prepared by the staff of the joint_committee on taxation states that the merger or split up of one or more blue cross or blue shield organizations or the conversion to mutual status under local law will not constitute a material_change in operations or structure the blue_book provides a further explanation of what is considered a change in operations a material_change in operations occurs if the effect is to eliminate coverage for a significant high-risk segment of the plan’s business whether a change in operations constitutes a material_change in operations depends on all the facts and circumstances organization on or after date ceases to offer coverage for those individuals or small groups or conversion coverage for those individuals who leave an employment-based group because of termination of employment a material_change generally occurs if an organization which on date offered individual coverage that allowed enrollment regardless of medical_condition modifies enrollment practices for that coverage to exclude certain individuals because of a preexisting medical problem the blue_book also states that a material_change in operations does not occur if the plan increases its premium rates to reflect increases in health care costs or makes normal changes in products or services to respond to changes and developments generally in the health care environment thus this material_change in operations rule is not intended to prevent a plan from making normal adjustments in their business practices such as adjustments to reflect new trends in cost containment or adding new coverages the blue_book states that the material_change rule is not intended to prevent any change in business practice that eliminates coverage of high-risk_individuals tam-138812-04 or small groups or has the effect of eliminating such coverage however is a material_change in structure or operations for example a premium increase that reflects normal increases in medical costs is not itself treated as a material_change on the other hand a premium increase that has the effect of making high risk coverage unavailable because the cost of such coverage is treated as a material_change similarly a material_change generally will occur if an organization after date ceases offering individual or small_group coverage in a defined geographic area due to a concentration of high risk individuals in that area in addition a material_change generally will occur if an organization institutes subsequent to date a procedure to identify particular individuals within the pool of individual enrollment reassesses their individual risk due to excessive utilization and cancels their coverage existing blue cross and blue shield organizations from changing their high risk coverage to respond better to the needs of that population for example a material_change would not occur if the organization introduced a preferred provider arrangement or a managed care product for individual high risk coverage that included financial incentives or requirements to use more cost effective providers or benefits eg home health or hospice care rather than hospitalization the material_change rule also is not intended to prevent existing blue cross and blue shield organizations from establishing special coverages that recognize healthy lifestyles for example a material_change would not occur if smokers were charged a higher premium than non-smokers sec_833 as an existing_blue_cross_or_blue_shield_organization for taxable years after it lost its blue cross and blue shield license without regard to any changes in operations or structure does the literal language of sec_833 require that for any particular taxable_period an existing_blue_cross_or_blue_shield_organization must first of all be a blue cross or blue shield organization and second must it meet the additional three conditions of sec_833 b and c the question is whether sec_833 continues to requires that an entity to be licensed by organization as an ongoing requirement of this provision of the code taxpayers that lost their tax exempt status under sec_501 taxpayer qualified as an existing_blue_cross_or_blue_shield_organization under sec_833 for taxable years before the organization revoked its license neither the code nor the legislative_history of sec_833 and sec_501 there are no regulations explain in any detail as to who were existing blue cross or blue shield organizations on date at the time these provisions were enacted the congress knew what entities had licenses from the organization however it must have been assumed that an entity that was allowed to the first issue to be addressed is whether taxpayer qualifies for taxation under when sec_833 was enacted it was intended to apply to a specific group of we do not find any support in either sec_833 or its legislative_history for a the second issue is whether taxpayer’s loss of the organization license tam-138812-04 use the name and marks of the organization was licensed to do so at the time sec_833 was enacted this would mean that licensing was an initial requirement of sec_833 requirement that the entity must continue to be licensed by organization neither the code provision nor its legislative_history explain the licensing requirements of organization we do not believe that congress intended that an unnamed organization would be allowed the control_over a taxpayer’s use of a specific tax provision without explicitly imposing such a requirement therefore taxpayer qualifies for taxation under sec_833 as an existing blue cross and blue shield organization for taxable years after it lost its organization license without regard to any changes in its operation or structure constitutes a material_change in operations or structure for purposes of sec_833 to continue to qualify as an existing_blue_cross_or_blue_shield_organization under sec_833 there is a requirement that no material_change has occurred in the operations of such organization or in its structure after august and before the close of the taxable_year the flush language of sec_833 provides that to the extent permitted by the secretary any successor to an organization meeting the requirements of sec_833 any organization resulting from the merger or consolidation of organizations each of which has meet such requirements shall be treated as an existing_blue_cross_or_blue_shield_organization in effect this language provides that such changes are not considered material changes for this provision the legislative_history and the blue_book do contain guidance as to what is considered a material_change in structure or operations the merger or split up of one or more existing blue cross blue shield organizations or the conversion to a mutual company status under local law will not constitute a material_change in operations or structure there is no material_change in operations or structure in the acquisition of or acquisition by a new line_of_business other than the health business if the assets are a de minimus amount ie less than percent of the existing blue cross blue shield organization at the time of the acquisition although words generally carry their usual and customary meaning we believe congress used operations in a narrow context a change in operations appears to be limited to dropping high risk coverage of individuals or small groups or substantially changing the terms and conditions under which high risk coverage is offered by the organization from the terms and conditions in effect as of date the focus that the legislative_history places on changes to high risk coverage implies that this was the predominant issue that they were concerned with as to a material_change in both structure and operations we conclude that the loss of the license was not a material_change in structure the loss of affiliation with organization does not affect taxpayer’s corporate structure the legal organization remained unchanged in all respects taxpayer is and has been a not-for-profit entity since the resulting change in name by a filing with the state based on the descriptions provided of material_change in structure or operations tam-138812-04 corporation commission the change in provider networks and loss of subscribers by taxpayer are changes in operations but they are not the type of change in operations that is described in the legislative_history as a material_change in operations therefore taxpayer’s loss of the organization license is not a material_change in structure or operations under sec_833 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
